Citation Nr: 1127411	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder variously described as post traumatic stress disorder (PTSD) or a dysthymic disorder.  

2.  Entitlement to service connection for essential tremors.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from February 1989 to February 1992, to include combat service in the Southwest Asia Theatre of Operations.  He received, among other awards and decorations, the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellate issue with respect to the Veteran's claim for service connection for a dysthymic disorder is expanded to include any and all acquired psychiatric disorders, including posttraumatic stress disorder (PTSD).  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (although the appellant's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or the Secretary obtains in support of the claim).

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

One of the assertions by the Veteran is that he has PTSD as a result of his combat experiences in the Southwest Asia Theatre of Operations and that his diagnosed dysthymic disorder is a form of PTSD.  The Veteran indicates that a medical professional has advised him of the relationship between his dysthymic disorder and PTSD.  Medical records on file do not address the relationship.  Further development is needed with respect to the issue of entitlement to service connection for any acquired psychiatric disorder, including PTSD.  The Board will remand the claim to obtain information from the Veteran as to which medical professional linked his dysthymic disorder and claimed PTSD and any outstanding medical records from that medical professional is deemed advisable.  

The Veteran's claim for service connection for tremors, to include as due to undiagnosed illness, was previously denied by prior RO action in January 2007.  The Board notes that VA made several revisions to the regulation governing entitlement to service connection for undiagnosed illness of Persian Gulf veterans, 38 C.F.R. § 3.317, during the pendency of this appeal.  In this respect, VA revised 38 C.F.R. § § 3.317 to clarify that the listing of chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome were intended to be examples of medically unexplained chronic illnesses rather than an exclusive list.  See 75 Fed. Reg. 194 (October 7, 2010).  Clarification was also provided by adding specific examples of diabetes mellitus and multiple sclerosis as partially understood diseases which did not come within the meaning of medically unexplained entities.  Id.  Additionally, VA added a list of infectious diseases which may be presumptively service-connected under 38 C.F.R. § 3.317.  See 75 Fed. Reg. 188 (Sept. 29, 2010). This change added a table listing potential long-term health effects of these infectious diseases.  Id.  The Veteran has not been provided notice of the revisions discussed above.  Based on these substantive changes in the law, the provisions for finality of prior RO decisions are not applicable to the Veteran's claim based upon undiagnosed illness.  See Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 1994) (upon a showing of a new basis of entitlement to a claimed benefit as a result of an intervening change in law or regulation, 38 U.S.C. § 7104(b) does not preclude consideration of the claim as an original claim even though based on facts in a previously and finally denied claim).  Under the above cited legal authority, the Veteran is entitled to readjudication of his undiagnosed illness claim as an original filing.  

The Veteran asserts that there was clear and unmistakable error (CUE) in the denial of his claim for service connection for tremors, presumably in the RO's decision of January 2007.  But, such allegation though noted by the RO in its supplemental statement of the case (SSOC) of February 2010 was not adequately addressed as to permit appellate review to be undertaken at this time.  Moreover, the RO in that SSOC referenced a particular WebMD article, but it is unclear whether the Veteran was ever afforded a copy of that article, as it is not listed as an enclosure to the RO's February 2010 letter to the Veteran.  Remand is necessary to ensure that the corrective actions are undertaken.

In addition, the Veteran alleges that his tremors are due to nerve gas exposure, environmental hazards such as burning oil wells, and inoculations received to combat potential nuclear, biological, or chemical attacks by the enemy.  Further medical input is deemed necessary in order to ascertain the nature and etiology of his claimed tremors and also his psychiatric disorder, which requires remand to the AMC.  38 C.F.R. § 19.9 (2010).  

Accordingly, this case is REMANDED for the following actions:

1.  Initiate development actions regarding the expanded issue of the Veteran's entitlement to service connection for a psychiatric disorder, including PTSD, and ensure full compliance with the VA's duties to notify and assist relating thereto.  Advise the Veteran in writing of the evidence and information to substantiate his claim for service connection for tremors, to include as due to an undiagnosed illness and the recent changes to the governing legal authority, and as pertaining to claim of CUE advanced with respect to the RO's action in January 2007 in denying his original claim for service connection for tremors.  

2.  Provide the Veteran a copy of the WebMD article referenced in the SSOC of February 2010 and request that he respond with any additional argument or evidence he may have related to it.  The file must be annotated to show that the article was provided to the Veteran.

3.  Request in writing that the Veteran identify the name and address of the medical professional who he indicated previously had told him that his dysthymic disorder was a form of PTSD and, depending upon the response received and after securing the Veteran's authorization, obtain pertinent records from that medical professional and advise the Veteran of the need for him to obtain a written opinion from that medical professional as to the existence of PTSD and its relationship, if any, to his period of military service, any stressor occurring therein, or his existing dysthymic disorder.  

4.  Obtain all records of VA treatment, not already on file.  

5.  Thereafter, afford the Veteran a VA examination in order to ascertain whether any existing psychiatric disorder, including but not limited to a dysthymic disorder and PTSD, originated in service or as a direct result thereof.  Following a review of the relevant evidence in the claims file, and obtaining a detailed mental status examination and any tests deemed necessary, the VA examiner is requested to address the following:

(a)  Does the Veteran meet the diagnostic criteria set out in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (4th ed. 1994) for a diagnosis of PTSD?  What other acquired psychiatric disorder, if any, is now present?

(b)  Is it at least as likely as not (50 percent or more likelihood) that any acquired psychiatric disorder that is now present, to include a dysthymic disorder and/or PTSD, began during service or is causally linked to any incident of active duty and, to include as pertinent to PTSD, any combat-related stressor? 

Use by the examiner of the at least as likely as not language in responding is required.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation or service incurrence as to find against such relationship.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is requested to provide a complete rationale for each opinion expressed.

6.  Afford the Veteran a VA neurological examination in order to ascertain the nature and etiology of his claimed tremors, to include whether such are the result of an undiagnosed illness.  Following a review of the relevant evidence in the claims file, and obtaining a detailed clinical examination and any tests deemed necessary, the VA examiner is requested to identify the applicable diagnosis(es) involving the Veteran's tremors and address the following:

(a)  Is there a known clinical diagnosis for the Veteran's tremors, and, if not, is it at least as likely as not (50 percent or more likelihood) that the Veteran's tremors are the result of an undiagnosed illness that originated during his service in the Southwest Asia Theatre of Operations (Iraq and Kuwait) or as a result thereof? 

(b)  Is it at least as likely as not (50 percent or more likelihood) that any known clinical entity involving tremors originated in service, to include as due to nerve gas exposure, environmental hazards such as burning oil wells, or inoculations received to combat potential nuclear, biological, or chemical attacks by the enemy, or is otherwise attributable to the Veteran's period of military service?

Use by the examiner of the at least as likely as not language in responding is required.

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation or service incurrence as to find against such a relationship.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is requested to provide a complete rationale for each opinion expressed.

7.  Lastly, after ensuring that all requested development has been completed in accordance with the instructions noted above, (re)adjudicate the issues on appeal, to include the question of whether there was CUE in the RO's January 2007 rating decision, denying the Veteran's original claim for service connection for tremors, and if any determination is unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case prior to a return of the case to the Board for further review.  

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional development.  No inference should be drawn regarding the final disposition of the claims in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


